                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND



                                           )
Narragansett Indian Tribe,                 )
     Plaintiff,                            )
                                           )
      v.                                   ) C.A. No. 1:19-cv-00158-MSM-PAS
                                           )
Hendrickson, et.al.                        )
     Defendants.                           )
________ ______ )

                           MEMORANDUM AND ORDER

MaryS. McElroy, United States District Judge.

      On December 5, 2019, this Court denied a Motion to Transfer Venue to the

District of Columbia (ECF #14) that had been filed by the Plaintiff and objected to

by the Defendants. (ECF #16). The Plaintiff has moved for reconsideration. (ECF

#21). In addition, the Plaintiff has requested to continue a hearing that had been

scheduled on the Defendants' Motion to Dismiss (ECF #12, 22).

      While there is no Rule of Procedure recognizing what the lOth Circuit has

called "[the] creature known all too well as the 'motion to reconsider' or 'motion for

reconsideration,"' a district court "always has the inherent power to reconsider its

interlocutory rulings." Warren v. Am. Bankers Ins. ofFla., 507 F. 3d 1239, 1243

(lOth Cir. 2007). 1 While courts should not vacillate back and forth, they should be




1In
  contrast, a motion to alter or amend a final judgment under Fed.R.Civ.P. 59(e)
must meet the much stricter "extraordinary remedy" standard. Palmer v. Champjon
open to reconsideration when convinced justice requires it or that their initial

decision was in error.

         Transfer of venue to a district "where it might have been brought" is within

the discretion of the district court. Beland v. U.S. Dept. ofTransp., No. Civ. 00-329-

B, 2001 WL 274849, at *1 (D.N.H. Feb. 14, 2001); 28 U.S.C. §1404(a). Because this

is an action against a federal official, it could have been brought in the District of

Columbia. 28 U.S.C. §1391(e)(l). There are no overwhelming reasons to favor

either Rhode Island or the District of Columbia. As it is a case brought under the

Administrative Procedures Act, "neither the convenience of the parties and

witnesses nor the ease of access to sources of proof weighs heavily in the [venue]

analysis." Pueblo v. Nat'l Indian Gaming Comm'n, 731 F. Supp. 2d 36, 42 (D.D.C.

2010).

         While ordinarily a "strong showing that transfer of venue is appropriate

under the circumstances" must be made by a defendant seeking a change, Brian

Jackson & Co. v. Eximias Pharmaceutial Corp, 248 F. Supp.2d 31, 38 (D.R.I. 2003),

I believe the equities justify a transfer here on the plaintiffs motion without such a

showing. There is a "strong presumption in favor of the plaintiffs choice of forum."

Coady v. Ashcraft & Gerel, 223 F.3d 1, 11 (1st Cir. 2000). The Defendants have not

shown they will suffer any prejudice from the transfer. To deny the Plaintiff the

forum he would have been entitled to had he filed there initially, simply because his

choice now is the result of "second thoughts," is to elevate form over substance. For




                                            2
 that reason, the Court GRANTS the Motion to Reconsider and, on reconsideration,

 GRANTS the Motion to Transfer to the District of Columbia.

       The request for a continuance of the hearing on the Motion to Dismiss is

 construed as a request to vacate that hearing date, which is GRANTED.



 IT IS SO ORDERED.



i~'i!~C
 Ml:y:cliiroy \ -&
                  /~
 United States Distnct Judge


 117/2020




                                          3
